Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150351160 A1 to Phan et al. (“Phan”) in view of US 20150289366 A1 to Frey et al. (“Frey”).
Phan discloses:
Regarding claim 1: 
a network of electrically conductive layers (e.g., electric heating layer 3 is a layer system that contains, for example, three electrically conductive silver layers that are separated from each other by dielectric layers per para 96) comprising a plurality of polymeric resistive layers (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110), wherein 
the polymeric resistive layers have a sheet resistance in a range of from 0.5 ohm/square to 2 Megaohm/square (e.g., Fig. 1A-1C and para 48, 53, 96, 110); and 
two or more electrodes (e.g., feed lines 7, bus bars 5.1, 5.2 and 5.3) in contact with the network of electrically conductive layers, wherein the array of electrodes electrically connects the heating element to a power source (e.g., voltage source 14) (e.g., Fig. 1A-1C and para 96-100);
Regarding claim 2: the polymeric resistive layers comprise a first polymeric dielectric material (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 3: the first polymeric dielectric material comprises a polyimide (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 4: the polymeric resistive layers further comprise electrically conductive filler (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 5: the electrically conductive layers further comprise a plurality of polymeric dielectric layers (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) in contact with the plurality of polymeric resistive layers (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 6: the polymeric dielectric layers comprise a second polymeric dielectric material (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 7: the second polymeric dielectric material comprises a polyimide (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 8: the two or more electrodes comprise an electrically conductive paste or a metal (e.g., para 4, 29, 71, 27);
Regarding claim 11: the electrically conductive layers further comprise one or more vias (e.g., connecting cable 13, contact strip disclosed in para 106) (e.g., Fig. 1A-1C and para 99 and 106).  
Regarding claim 12: the electrically conductive layers further comprise one or more outer dielectric layers (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53, thermoplastic intermediate layer 4, panes 1 and 2) (e.g., Fig. 1A-1C and para 48, 53, 96-100, 110);
Regarding claim 13: an encapsulant (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably 
Regarding claim 14: a frame or mechanical support structure (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53, thermoplastic intermediate layer 4, panes 1 and 2) (e.g., Fig. 1A-1C and para 48, 53, 96-100, 110);
Regarding claim 15:
the heating element comprises a network of electrically conductive layers (e.g., electric heating layer 3 is a layer system that contains, for example, three electrically conductive silver layers that are separated from each other by dielectric layers per para 96) comprising a plurality of polymeric resistive layers (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110), wherein 
the polymeric resistive layers have a sheet resistance in a range of from 0.5 ohm/square to 2 Megaohm/square (e.g., Fig. 1A-1C and para 48, 53, 96, 110); and 
two or more electrodes (e.g., feed lines 7, bus bars 5.1, 5.2 and 5.3) in contact with the network of electrically conductive layers, wherein the array of electrodes electrically connects the heating element to a power source (e.g., voltage source 14) (e.g., Fig. 1A-1C and para 96-100); and
Regarding claim 16: one or more bus bars (e.g., bus bars 5.1, 5.2 and 5.3) electrically connected to the heating element (e.g., Fig. 1A-1C and para 96-100).
Phan does not explicitly disclose the network is an open cellular network (as recited in claims 1 and 15).


However, Frey discloses:
Regarding claims 1 and 15: the network is an open cellular network (e.g., Fig. 3 and para 33-35); and
Regarding claim 10: the open cellular network comprises a honeycomb cellular geometry (e.g., Fig. 3 and para 33-35).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Phan as suggested and taught by Frey to reduce electrical sheet resistance or increase light transmittance versus standard materials.
Response to Amendment
The amendment of 04/12/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.    The remarks then address the previous prior art rejections.  Applicant’s arguments with respect to claim(s) 1-8 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 25, 2021